DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2016/0181414) in view of Ching et al (US Publication No. 2015/0048453).
Regarding claim 1, Huang discloses a device, comprising: a semiconductor substrate Fig 10, 10; a first fin over the semiconductor substrate Fig 10, 213, the first fin comprising an upper portion, a bottom portion, and an insulator layer between the upper portion and the bottom portion Fig 10, and an isolation structure Fig 10, 130 surrounding the bottom portion of the first fin Fig 10. Huang discloses all the limitations except for the size of the insulator layer relative to the bottom surface of the upper portion of the fin. Whereas Ching discloses a device, comprising: a semiconductor substrate Fig 10B, 102; a first fin over the semiconductor substrate Fig 10B, wherein a top surface of the insulator layer is wider than a bottom surface of the upper portion of Fig 10B, 126. Huang and Ching are analogous art because they are directed to FinFET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the size of the isolation structure to improve device performance ¶0003 and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1995).
Regarding claim 2, Huang and Ching discloses wherein the top surface of the insulator layer is in a position higher than a top surface of the isolation structure Huang Fig 10 and Ching Fig 10B.
Regarding claim 3, Ching discloses wherein a difference between a width of the top surface of the insulator layer and a width of the bottom surface of the upper portion of the first fin is in a range from about 2 nm to about 3 nm ¶0035.
Regarding claim 4, Huang and Ching discloses a second fin over the semiconductor substrate, the second fin comprising an upper portion and a bottom portion under the upper portion of the second fin, wherein a top surface of the bottom portion of the second fin is wider than a bottom surface of the upper portion of the second fin Huang -Fig 10 and Ching Fig 10B
Regarding claim 5, Huang and Ching discloses wherein an interface between the upper portion and the bottom portion of the second fin is in a position lower than a top surface of the isolation structure Huang -Fig 10 and Ching Fig 10B.

Regarding claim 7, Ching discloses wherein a difference between a width of the top surface of the bottom portion of the second fin and a width of the bottom surface of the upper portion of the second fin is in a range from about 2 nm to about 3 nm ¶0035.
Regarding claim 8, Huang and Ching discloses a source/drain epitaxial structure wrapping around the upper portion of the first fin Huang -Fig 1 and Fig 10 and Ching Fig 10B.
Regarding claim 9, Ching discloses wherein the source/drain epitaxial structure is in direct contact with the top surface of the insulator layer Fig 10B.
Regarding claim 10, Huang discloses wherein the source/drain epitaxial structure is further in direct contact with a sidewall of the insulator layer Fig 1 and Fig 10.
	Regarding claim 11, Huang discloses a device, comprising: a semiconductor fin comprising a bottom portion extending from a substrate Fig 10, a middle portion over the bottom portion and an upper portion over the middle portion Fig 10; a gate structure Fig 10, 120 crossing the semiconductor fin; a liner layer Fig 5, 140 lining a sidewall of the middle portion of the semiconductor fin and a top surface and a sidewall of the bottom portion of the semiconductor fin; an isolation structure Fig 10, 130 over the liner layer. Huang discloses all the limitations but silent on the specific location of the source and drain region. Whereas Ching discloses a source/drain epitaxy structure grown on the upper portion of the fin structure Fig 10B. Huang and Ching are analogous art because they are directed to FinFET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from 
Regarding claim 12, Ching discloses wherein the bottom portion and the middle portion of the semiconductor fin comprise different materials  ¶0032-0035.
Regarding claim 13, Ching discloses wherein a width of the bottom portion of the semiconductor fin is greater than a width of the middle portion of the semiconductor fin Fig 10B.
Regarding claim 14, Ching discloses wherein a material of the upper portion is the same as a material of the middle portion of the semiconductor fin Fig 10B.
 Regarding claim 15, Huang discloses wherein a sidewall of the upper portion of the semiconductor fin and the sidewall of the middle portion of the semiconductor fin are coterminous Fig 1 and Fig 10.
Regarding claim 16, Huang and Ching discloses wherein the isolation structure laterally surrounds the middle portion and the bottom portion of the semiconductor fin Huang -Fig 1 and Fig 10 and Ching Fig 10B.
Claims 17, 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2016/0181414) in view of Tsao (US Publication No. 2014/0327074)	
Regarding claim 17, Huang discloses a device comprising a first fin comprising a bottom portion, an upper portion Fig 1, 200, and an insulator layer Fig 1, 214 between the bottom portion and the upper portion Fig 1; a second fin free from the insulator layer Fig 1, 100; and an isolation structure Fig 1, 130 extending continuously from the first fin to the second fin, wherein the isolation structure comprises a first portion adjacent the first fin and a second portion adjacent the second fin Fig 1. Huang discloses all the limitations except for the arrangement of the isolation structure. Whereas Tsao discloses a bottom surface of the first portion of the isolation structure is higher than a bottom surface of the second portion of the isolation structure Fig 5. Huang and Tsao are analogous art because they are directed to FinFET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the isolation structure to effectively isolate devices.
Regarding claim 19, Huang discloses wherein a top surface of the insulator layer of the first fin is higher than a top surface of the isolation structure Fig 1.
Regarding claim 20, Huang discloses wherein the insulator layer of the first fin is spaced apart from the isolation structure Fig 1 and 10.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2016/0181414) in view of Tsao (US Publication No. 2014/0327074) and in further view of Knorr et al (US Publication No. 2011/0068431).	

Regarding claim 18, Huang and Tsao disclose all the limitations but silent on having third bottom height. Whereas Knorr discloses wherein the isolation structure Fig 2-3. Huang and Knorr are analogous art because they are directed to FinFET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the isolation structure to effectively isolate devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811